Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/21 has been entered.  Claims 13, 17-18, 20, 22 are canceled. Claims 24-34 are withdrawn.  Claims 1-12, 14-16, 19, 21, 23, and 35 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 10-12, 23, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in further view of Riek (6354468 B1).
Re-claims 1, 3, 35, Forster discloses a system for detecting a beer keg, comprising: a transmitter assembly configured to be attached to the beer keg (see e.g. paragraphs 0034, 0035 -
0034] The present invention is directed to a device and method for identifying a container. The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. ----the container 30 is a keg for holding a liquid 28, such as beer.)
- the transmitter assembly comprising 
The wireless communication device 10 includes a transponder 19 for identifying and storing information regarding the container 30 and/or its contents 28. The contents 28 may be any type of solid, liquid, and/or gaseous material.)
-a wireless transmitter for transmitting a wireless signal encoding the unique identifier, and (see e.g. paragraph 0011 - The wireless communication device provides wireless communication for identifying the container and/or its contents.)
-a data processing apparatus in communication with the receiver assembly and programmed to detect the unique identifier based on the wireless signal read by the reader (see e.g. paragraph 0045 -The wireless communication electronics 104 demodulates the signal 126 and sends the message containing information and/or specific instructions to the control system 102 for appropriate actions. For example, the request in the message may be for the transponder 19 to communicate information about the contents 28 housed within the container 30, including date of manufacture, place of manufacture, and type of product 28 within the container 30. The message may also be instructions to communicate information regarding the temperature of the container 30 and/or its contents 28, their pressure levels, etc. The transponder 19 communicates information to the interrogation reader 120 by altering the contents of the signal 126.)
Although Forster discloses in paragraph 0039-An antenna 106 provides communication to and from the transponder 19. The antenna 106 may be either external to or incorporated internally within the transponder 19 packaging)
Forster does not explicitly disclose the following limitations.
However, Perkins et al. disclose -a loop antenna configured to be positioned around a mouth of the beer keg; -wherein the loop antenna is a circular loop.  (see e.g. paragraph 0036)
-a receiver assembly configured to be attached to a dispensing device for attaching to the mouth of the beer keg, and dispensing contents of the beer keg, -the receiver assembly comprising a reader for reading the wireless signal from the wireless transmitter when the dispensing device is attached to the mouth; (see e.g. paragraphs 0027, 0038, 0025, 0026 -- [0038] FIG. 2 shows a system 25 for mounting a sensor box 54 in fluid communication with a beverage container such as the keg 10. The container has a mouth 29.
0025] FIG. 1 shows a system 11 for delivering and monitoring fluid from a container to a dispenser. The system includes a beverage container 10, a conduit 20, a beverage dispenser 18, a beverage glass 16, and a sensor box 24. The sensor box 24 includes a transmitter 22 for delivering data characteristic of the beverage to a network which may include manufacturers, distributors, point-of-sale vendors and others.
0026] The dispenser 18 includes a tap that mounts on the bar 12 and is actuated to poor a beverage such as beer 14 into the patron's glass 16. The conduit 20 interconnects the dispenser 18 with the container 10. The sensor box 24 mounts in fluid communication with the beverage conduit 20. In one embodiment the sensor box 24 mounts on the mouth of the container 10. [0027] The sensor box 24 is also equipped with a tag reader for reading barcodes, RFID tags or other forms of tags on the container. [abstract] - The tag reader is affixed on the sensor box of the container coupler for reading identification tags from a keg. [0055]-The communications module 100 includes a transmitter, which can send and receive signals via a network or wireless connection. The transmitter includes an antenna in an embodiment of the invention.)
The system of claim 1, further comprising the dispensing device, wherein the dispensing device is distinct from the beer keg (see e.g. fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the receiver assembly, the reader and the antenna above, as taught by Perkins et al., in order to assure maximum reader performance and reliability of the tag reader; and also allow Manufacturers and Distributors to manage their Brands across Dispensing locations, assets, and react more quickly to quality control issues. (see e.g. paragraphs 0008, 0028). 
Although Forster disclose -a wireless transmitter for transmitting a wireless signal encoding the unique identifier, and (see e.g. paragraph 0011 - The wireless communication device provides wireless communication for identifying the container and/or its contents.)
Forster, in view of Perkins et al., do not explicitly disclose the following limitations as claimed.
However, Riek explicitly discloses a loop antenna configured to be positioned around the beer keg, and a wireless transmitter for transmitting a wireless signal encoding the unique identifier using the loop antenna. (see e.g. col. 3, lines 45; col. 2, lines 27-30) ---A pourer spout is often attached to the mouth of the bottle --A beverage dispenser transponder identification system includes a pourer spout for insertion into a bottle containing a beverage, the pourer spout having an electromagnetically actuated stopper valve for dispensing the beverage, the pourer spout having an rf receive/transmit antenna connected to an identification transponder circuit. An actuator is provided by an activator ring for insertion around the pourer spout and has a driver coil for actuating the stopper valve, an rf transmit antenna connected to an oscillator, and an rf receive antenna connected to a decoder.   The rf transmit antenna broadcasts an rf signal to the rf receive/transmit antenna which is conducted to the identification transponder circuit which sends an identification signal to the rf receive/transmit antenna which is broadcast to the rf receive antenna and received by the decoder to identify the pourer spout.
-- In response, the transponder transmits a unique code identifying that particular spout 18 and thus the liquor bottle attached to the spout. (see e.g. col 1, lines 14-15; abstract. col. 3, lines 58-61)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., and include the receiver assembly, the reader and the antenna above, as taught by Riek, in order to monitor beverage dispensing and also provide an improved identification system enabling easier detection, and greater strength and integrity of detected signal. 

Claims 1, 3, 5, 9, 10-12, 23, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in further view of Matsumoto et al. (2008/0297355 A1)
Re-claims 1, 3, 35, Forster discloses a system for detecting a beer keg, comprising: a transmitter assembly configured to be attached to the beer keg (see e.g. paragraphs 0034, 0035 -
0034] The present invention is directed to a device and method for identifying a container. The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. ----the container 30 is a keg for holding a liquid 28, such as beer.)
- the transmitter assembly comprising 
-a memory storing a unique identifier for the beer keg (see e.g. paragraph 0034-The wireless communication device 10 includes a transponder 19 for identifying and storing information regarding the container 30 and/or its contents 28. The contents 28 may be any type of solid, liquid, and/or gaseous material.)
-a wireless transmitter for transmitting a wireless signal encoding the unique identifier, and (see e.g. paragraph 0011 - The wireless communication device provides wireless communication for identifying the container and/or its contents.)
-a data processing apparatus in communication with the receiver assembly and programmed to detect the unique identifier based on the wireless signal read by the reader (see e.g. paragraph 0045 -The wireless communication electronics 104 demodulates the signal 126 and sends the message containing information and/or specific instructions to the control system 102 for appropriate actions. For example, the request in the message may be for the transponder 19 to communicate information about the contents 28 housed within the container 30, including date of manufacture, place of manufacture, and type of product 28 within the container 30. The message may also be instructions to communicate information regarding the temperature of the container 30 and/or its contents 28, their pressure levels, etc. The transponder 19 communicates information to the interrogation reader 120 by altering the contents of the signal 126.)
Although Forster discloses in paragraph 0039-An antenna 106 provides communication to and from the transponder 19. The antenna 106 may be either external to or incorporated internally within the transponder 19 packaging)
Forster does not explicitly disclose the following limitations.
However, Perkins et al. disclose -a loop antenna configured to be positioned around a mouth of the beer keg; -wherein the loop antenna is a circular loop.  (see e.g. paragraph 0036)
-a receiver assembly configured to be attached to a dispensing device for attaching to the mouth of the beer keg, and dispensing contents of the beer keg, -the receiver assembly comprising a reader for reading the wireless signal from the wireless transmitter when the dispensing device is attached to the mouth; (see e.g. paragraphs 0027, 0038, 0025, 0026 -- [0038] FIG. 2 shows a system 25 for mounting a sensor box 54 in fluid communication with a beverage container such as the keg 10. The container has a mouth 29.
0025] FIG. 1 shows a system 11 for delivering and monitoring fluid from a container to a dispenser. The system includes a beverage container 10, a conduit 20, a beverage dispenser 18, a beverage glass 16, and a sensor box 24. The sensor box 24 includes a transmitter 22 for delivering data characteristic of the beverage to a network which may include manufacturers, distributors, point-of-sale vendors and others.
0026] The dispenser 18 includes a tap that mounts on the bar 12 and is actuated to poor a beverage such as beer 14 into the patron's glass 16. The conduit 20 interconnects the dispenser 18 with the container 10. The sensor box 24 mounts in fluid communication with the beverage conduit 20. In one embodiment the sensor box 24 mounts on the mouth of the container 10. [0027] The sensor box 24 is also equipped with a tag reader for reading barcodes, RFID tags or other forms of tags on the container. [abstract] - The tag reader is affixed on the sensor box of the container coupler for reading identification tags from a keg. [0055]-The communications module 100 includes a transmitter, which can send and receive signals via a network or wireless connection. The transmitter includes an antenna in an embodiment of the invention.)
The system of claim 1, further comprising the dispensing device, wherein the dispensing device is distinct from the beer keg (see e.g. fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the receiver assembly, the reader and the antenna above, as taught by Perkins et al., in order to assure maximum reader performance and reliability of the tag reader; and also allow Manufacturers and Distributors to manage their Brands across Dispensing locations, assets, and react more quickly to quality control issues. (see e.g. paragraphs 0008, 0028). 
Although Forster disclose -a wireless transmitter for transmitting a wireless signal encoding the unique identifier, and (see e.g. paragraph 0011 - The wireless communication device provides wireless communication for identifying the container and/or its contents.)
Forster, in view of Perkins et al., do not explicitly disclose the following limitations as claimed.
However, Matsumoto et al. explicitly disclose a loop antenna configured to be positioned around the beer keg, and a wireless transmitter for transmitting a wireless signal encoding the unique identifier using the loop antenna. (see e.g. paragraphs [0130]- The electronic tag 4 shown in FIG. 18 is adapted in shape and size to the mouth 47 of the container body 43 and the inner bottom face 52a to form a coin shape having the substantially loop antenna 12. 0012- the transmission and reception of information between the electronic tag and a reader antenna of a reader/writer is carried out by an electromagnetic induction method (in the long wave band, the electromagnetic coupling method) by passage of a magnetic flux emitted 
[0026]- When a signal is transmitted from a reader/writer, the electronic tag can read or rewrite the information. Goods can be recognized and managed by processing the information with an information processing apparatus such as a computer. from the reader antenna through a loop antenna of the electronic tag (i.e., a small antenna). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., and include the receiver assembly, the reader and the antenna above, as taught by Matsumoto et al., in order to efficiently manage information on containers and further improve the communication performance between a reader antenna of a reader/writer and many electronic tags (see e.g. abstract; paragraph 0042).


Re-claim 5, Forster does not explicitly disclose the system of claim 1, wherein the loop antenna has a length that is an integer multiple of a wavelength of the wireless signal.  However, Forster discloses in at least paragraph 0005 -For low frequencies in the MHz range or lower, an antenna may have to be several inches long to several feet long. The antenna may have to be several inches long for higher frequencies, to allow successful communication at the desired operating frequency.
Therefore, it is considered an obvious variation of Forster to declare the length of the antenna as an integer multiple of a wavelength of the wireless signal. No unpredictable results are foreseen.

Re-claim 9, Forster discloses the system of claim 1, wherein the receiver assembly further comprises a wireless transmitter in wireless communication with the data processing apparatus (see e.g. paragraphs 0011, 0018 -The wireless communication device provides wireless communication for identifying the container and/or its contents. The wireless communication device can communicate, and preferably also receive, transmissions to and from an outside source. The device may further include a control system and memory for storing data related to the container and/or its contents. -- A central control system may be in communication with the interrogation point for monitoring the movement of the container. The central control system may monitor the position of the container, or it may also monitor specific information that is stored within memory in the wireless communication device.)   

Re-claim 10, Forster discloses the system of claim 1, wherein the transmitter assembly comprises:  an annular support structure (see e.g. fig. 1, 2, paragraphs 0035, 0036-  valve assembly 20 with fill tube 22, neck 39, opening 36); -- wherein the wireless transmitter is secured to the support structure (see e.g. fig. 1, 2, paragraph 0034, The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. The valve assembly 20 is positioned within the container 30)
Forster does not explicitly disclose the following limitation.
However, Perkins et al. disclose“ wherein the loop antenna loop is secured to the support structure” (see e.g. paragraphs 0036).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the antenna above, as taught by Perkins et al., in order to assure maximum reader performance and reliability of the tag reader (see e.g. paragraph 0008). 

Re-claims 11, 12, Forster discloses the transmitter assembly system of claim 10, wherein the annular support structure defines a central aperture (see e.g. fig. 1, 2, paragraphs 0035, 0036-  valve assembly 20 with fill tube 22, neck 39, opening 36)
Forster does not explicitly disclose the following limitations.
However, Perkins et al. disclose wherein the loop antenna encircles the central aperture; wherein the transmitter assembly is apparatus to configured to attach to the fluid vessel beer keg such that the central aperture encircles the mouth of the fluid vessel beer keg (see e.g. fig. 1, paragraphs 0011-0013, 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the steps cited above, as taught by Perkins et al., in order to improve resilience and durability of the sensor box /assembly, and to inhibit relative movement between the sensor box/assembly and the coupler.  (see e.g. paragraph 0011).

Re-claim 23, Forster discloses the transmitter assembly of claim 10, wherein the apparatus transmitter assembly is integrated into the fluid vessel beer keg. (see e.g. paragraph 0034 -The present invention is directed to a device and method for identifying a container. The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. The valve assembly 20 is positioned within the container 30)

Claims 2, 4, 6, 7, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in view of Riek (6354468 B1), in further view of Pendegraft et al. (2016/0122172)
Re-claims 2, 6, 7, 8, Forster et al., in view of Perkins et al., in view of Riek, do not explicitly disclose the limitations as claimed.
However, Pendegraft et al. disclose a system wherein the dispensing device is configured to be rotatable about the mouth and the transmitter assembly is configured so that the wireless signal has a substantially constant signal strength for all positions of the reader in the dispensing device about the mouth (see e.g. paragraphs 0023, 0024- These transmitters can operate between 5 kilohertz to 30 gigahertz with a more preferred range between 915 megahertz and 2.4 gigahertz. The radio transmitter can include integrated RF ICs as known in the art.  --The desired strength of the radio transmitter beacon signal can be programmed into the radio transmitter. In one configuration, the radio transmitter is configured to transmit a signal up to approximately 100 meters, and in select configurations, approximately 70 meters).
-a system, further comprising a protective cover configured to seal sealing the transmitter assembly against an outer surface of the keg (see e.g. paragraph  0018-a radio transmitter 40, as shown in FIG. 3, is retained in cavity 32. As shown in FIG. 1, a panel or cover 35 may be employed to enclose retaining cavity 32 of extender assembly 30).  
-wherein the wireless transmitter beacon is spaced apart from the loop antenna;  wherein the wireless signal is a Bluetooth signal (see e.g. paragraph 0023 - In one configuration, the radio transmitter acts substantially as a beacon emitting a signal at a predetermined interval or time. Various commercially available beacon radio transmitters, typically employing a BlueTooth.TM. Low Energy (BLE) transmitter, are readily available and may be employed in the present invention.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., in view of Riek, and include the steps above, as taught by Pendegraft et al., in order to monitor for the presence of a transmitted signal from the beverage dispensing tap assembly (see e.g. paragraph 0031).

Re-claim 4, Forster does not explicitly disclose the following limitation.
However, Perkins et al. disclose the system of claim 2, wherein the circular loop is configured to be centered on the mouth of the keg (see e.g. paragraph 0036).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the antenna above, as taught by Perkins et al., in order to assure maximum reader performance and reliability of the tag reader (see e.g. paragraph 0008). 

Re-claims 14, 15, Forster,  in view of Perkins et al., in view of Riek, do not explicitly disclose the following limitations.
However, Pendegraft et al. disclose the transmitter assembly system of claim 10, wherein the wireless beacon transmitter is configured to transmit the wireless signal according to a wavelength of transmission; wherein the wavelength of transmission corresponds to a Bluetooth wireless transmission standard (see e.g. paragraphs 0023, 0024, 0030).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., in view of Riek,  and include the steps above, as taught by Pendegraft et al., in order to monitor for the presence of a transmitted signal from the beverage dispensing tap assembly (see e.g. paragraph 0031).

Re-claim 16, Forster, in view of Perkins et al., in view of Riek, do not explicitly disclose a transmitter assembly system of claim 14, wherein the wavelength of transmission is 12.5 cm.  
However, it is considered an obvious variation of Pendegraft et al. to have a 12.5 cm of wavelength transmission, since Pendegraft et al. teach the desired strength of the radio transmitter beacon signal can be programmed into the radio transmitter. In one configuration, the radio transmitter is configured to transmit a signal up to approximately 100 meters).  As taught by Pendegraft et al., it is also a matter of design choice.

Claims 2, 4, 6, 7, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in view of Matsumoto et al. (2008/0297355 A1), in further view of Pendegraft et al. (2016/0122172) for the same reasons described above.

Re-claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al.( 2012/0059513 A1), in view of Riek (6354468 B1), in further view of Porter et al. (2010/0245120 A1), in further view of Daoura et al. (2018/0241488 A1).
Re-claim 19, Forster, in view of Perkins et al., in view of Riek, do not teach the limitations as claimed.  
However, Porter et al. teach the transmitter assembly system of claim 10, wherein the transmitter assembly wireless beacon comprises a beacon antenna configured to transmit the wireless signal, wherein there is an absence of a conductive trace interconnecting the beacon antenna and the loop antenna, (see e.g. paragraphs 0037, 0054, 0055-  According to a second aspect, the present invention provides a tagging and identification system for tracking and monitoring sea vessels; ---The system further comprises at least one beacon which is located on the seabed. [0054] Tagging and identification device 101 comprises antenna 111 for receiving low frequency electromagnetic signal 132, transmitted by beacon 130 (FIG. 1A) located on the seabed. The received signal is passed to receiver 110. An output from receiver 110 is processed by processor 102. 
[0055] Antenna 111 may be a magnetically coupled antenna. For example, a suitable antenna might comprise a solenoid wound over a cylindrical ferrite core. The use of a solenoid comprising multiple windings of insulated electrically conducting wire provides the benefit of increased sensitivity. 
The Examiner notes that the insulated electrically conducting wire consists of non-conductive materials.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., in view of Riek, and include the beacon antenna, separate from a loop antenna, with no conductive trace interconnecting them, in order to provide the benefit of increased sensitivity (see e.g. paragraph 0055).
Forster, in view of Perkins et al., in view of Riek, in further view of Porter et al., do not teach the following limitation.  
However, Daoura et al. teach wherein the loop antenna is configured to amplify the wireless signal transmitted by the beacon antenna via electromagnetic induction. (see e.g. paragraphs [0125] -The device also includes two antennae: 71g and 71h. Antenna 71g receives signals 72 from low energy radiobeacon 70. Antenna 71g may also emit beacon-like signals advertising its own proximity. Antenna 71h is a higher power, broad area antenna configured for sending and receiving signals to a cloud host, and may use wireless systems or a cell tower network at radio frequency bands as jurisdictionally established.
[0128]-Processor 71a is configured to read and execute an application (*) or applications from non-volatile memory 71b and to receive and process the radio signal 72 as received on antenna 71g and amplified by transceiver 71c.
[0194] The core device 1350 is assigned a unique identification code (UUID) and will generally broadcast at periodic intervals as programmed by the developer. Broadcasts 1312 may be made using a ceramic antenna, a loop antenna, or a dipole antenna selected for low energy consumption.
[0131] Both the radiobeacon and the nodal device include a radio transceiver (80e, 71c) capable of receiving and transmitting low energy radio signals, but the nodal device includes a second radioset 71c for transmitting and receiving at higher power over a wireless wide area network. While each device includes compatible antenna (80c, 71g) for low power inter-communication; the nodal device will also include a longer range antenna 71h for sending and receiving signals to and from a cloud host server 1000 on a broad area internetwork.
[0154] The radiobeacon 600 is an assembly having outside clamshell housing pieces 611, 616. The covers are made of glass filled acrylonitrile butadiene styrene (ABS) thermoplastic which is light in weight, can be injection molded and is resistant to impact, heat, water, acids, alkalis, alcohols and oils. The housing typically is partially translucent, and permits light to enter and exit one or more surfaces. The top and bottom clamshell housing pieces 611, 616 have circular-shaped bodies 603a, 603b, each with an annular wall 604a, 604b. The covers also form a through-hole 617 for receiving a cord or chain to attach the radiobeacon to an object, a pet or the clothing of a person. Sealing bung 605 inside the cord hole 617 prevents moisture from entering the internal cavity inside the radiobeacon housing. This is a vent for assembly and is closed after the body is sealed shut.
[0216] The signal strength of the radiobeacon signal received by the nodal device is representative of the distance or range between the nodal device and the tacking apparatus.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Perkins et al., in view of Riek, and include the amplification of the beacon signal by the loop antenna, in order to find or track the location of a radiotag; (see e.g. paragraph 0334).
 
Re-claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al.( 2012/0059513 A1), in view of Matsumoto et al. (2008/0297355 A1), in further view of Porter et al. (2010/0245120 A1), in further view of Daoura et al. (2018/0241488 A1) for the same reasons described above.

Clam 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in view of Riek (6354468 B1), in view of Porter et al. (2010/0245120 A1), in further view of Official Notice (as evidenced by McReynolds (2003/0137455 A1).
Re-claim 21, Forster, in view of Perkins et al., in view of Riek, in view of Porter, do not teach -wherein a distance between the beacon antenna and the loop antenna is between 0 and 2 cm.
However, Official Notice is taken that it is old and well known to create a desired distance between transmitter beacons and receiver antenna based on the desired accuracy for the determination of the receiver's 30 location.  For example, McReynolds teaches In some cases, the receiver 30 may need to determine its location using the signals transmitted by more than two beacon transmitters to resolve any ambiguity or inconsistency in the calculation of its location. These cases may arise when the receiver 30 lies on a direct line between two beacon transmitters. It is predicted that the location can be calculated with a 2.5 meter resolution in a indoor environment 10 of approximately 60000 square feet using four beacon transmitters each having four antennas positioned in a circular arrangement. (see e.g. paragraph 0041).

Clam 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), in view of Perkins et al. (2012/0059513 A1), in view of Matsumoto et al. (2008/0297355 A1), in view of Porter et al. (2010/0245120 A1), in further view of Official Notice (as evidenced by McReynolds (2003/0137455 A1) for the same reasons described above.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot due to the new rejection.
Please note: Applicant has not traversed the Official Notice.  Therefore, the common knowledge or well-known in the art statement above is taken to be admitted prior art and the Official Notice is maintained and is final.  Please see MPEP 2144.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
A) Hershberger et al. (US 9221667 B2) : Draft beer supply chain systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627

October 25, 2021